DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	‘over a sustained period of time’ in claim 14 is a relative expression; the examiner suggests reciting the time period.
	Similarly, the terms ‘highly specific’ ‘little’ are relative terms and render claim 21 indefinite.
2.	Claims 1-21 lack an inventive step under PCT Article 33(3) as being obvious over Menzaglu (US 2014/0221277) in combination with Patel (US 2014/0171457 A1) or  Schteigart (US 2016/0376308).

Menzaglu discloses kappa opioid agonist with the claimed basic structure CR665 (in instant claim) for the treatment of pain (Abstract, 0090-0103, 0130, 0141, 0149). Although Menzaglu does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling within the basic structure of kappa opioid agonists taught by Vanderaj with a reasonable expectation of success.
	Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Such a polymeric matrix enables the compound to relieve the pain over a period of time (Abstract, 0006-0012)
 	Schteigart teaches that kappa-opioid receptor agonists could be administered in polymeric matrix sustained release vehicles (Abstract, Figures, 0128, 0160, 0164-0166, 0175).
	To deliver the kappa-opioid receptor agonists in a polymeric matrix would have been obvious to one of ordinary skill in the art since such a use delivers the claimed kappa-opioid receptor agonists in a sustained release manner as suggested by Patel or Schteigart.

2.	Claims 1-21 lack an inventive step under PCT Article 33(3) as being obvious over Vanderaj et al (European Journal of Pharmacology, 2008) or Hughes (The open Medicinal Chemistry Journal, 2013) of record in combination with Patel (US 2014/0171457 A1) or  Schteigart (US 2016/0376308).
Vanderaj discloses the analgesic activity of new class of kappa opioid agonists with the claimed basic structure (Abstract and entire publication).  Although Vanderaj does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling within the basic structure of kappa opioid agonists taught by Vanderaj with a reasonable expectation of success.
	Similarly Hughes teaches the treatment of pain using the kappa-opioid receptor agonist (CR665) which has the same basic structure (see the Figures and entire publication).
	What is lacking in Vanderaj and Hughes is the preparation of the kappa opioid receptor agonists in a polymeric matrix. 
	Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Such a polymeric matrix enables the compound to relieve the pain over a period of time (Abstract, 0006-0012)
 	Schteigart teaches that kappa-opioid receptor agonists could be administered in polymeric matrix sustained release vehicles (Abstract, Figures, 0128, 0160, 0164-0166, 0175).
	To deliver the kappa-opioid receptor agonists in a polymeric matrix would have been obvious to one of ordinary skill in the art since such a use delivers the claimed kappa-opioid receptor agonists in a sustained release manner as suggested by Patel or Schteigart.
s 1-21 lack an inventive step under PCT Article 33(3) as being obvious over Patel (US 2014/0171457 A1) in view of Hughes (The open Medicinal Chemistry Journal, 2013) of record.
As per claim 1, Patel discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]). Titan Pharmaceuticals does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist of formula I, wherein R is -(CH2)n-CHR1X; wherein n is an integer from 1 to 4; X is -NR2R3; and each of R1, R2 and R3 is independently hydrogen or C1-C5 alkyl. Hughes, Jr. discloses a kappa-opioid receptor agonist of formula I, wherein R is - (CH2)n-CHR1X; wherein n is an integer from 2 to 3; X is -NR2R3; R1 is hydrogen; and R2 and R3 are hydrogen or Cl or C3-4 alkyl (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compounds 5, 6, 8, 9,12,13, 15 and 16; abstract; page 17, column 1, paragraph 3; page 18, see figure 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the opiate partial agonist buprenorphine in the sustained release composition, as previously disclosed by Patel, such a sustained release composition comprising the opiate partial agonist buprenorphine utilized for treating pain (Patel  the inventive method of alleviating pain is applicable to the treatment of all pain conditions which require continuous administration of an analgesic; paragraphs [0012], [0036]), in order to have provided for a kappa-opioid receptor agonist of formula I, wherein R is - (CH2) n-
As per claim 2, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 1, and Titan Pharmaceuticals further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]). Titan Pharmaceuticals does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist of claim 1, wherein R is -(CH2)n-CHR1X; wherein n is an integer from 1 to 4; X is -NR2R3; and each of R1, R2 and R3 is independently hydrogen or C1-C5 alkyl. Hughes, Jr. discloses a kappa-opioid receptor agonist of claim 1, wherein R is -(CH2)n-CHR1X; wherein n is an integer from 2 to 3; X is -NR2R3; R1 is hydrogen; and R2 and R3 are hydrogen or Cl or C3-4 alkyl (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compounds 5, 6, 8, 9, 12, 13, 15 and 16; abstract; page 17, column 1, paragraph 3; page 18, see figure 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of 
As per claim 3, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 2, and Titan Pharmaceuticals further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist of claim 2, wherein R is -(CH2)n-CH2-NR2R3; wherein n is an integer from 1 to 4; and each of R2 and R3 is independently hydrogen or C1-C5 alkyl. Hughes, Jr. 
As per claim 4, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 1, and Patel further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist 
As per claim 5, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 4, and Titan Pharmaceuticals further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist of claim 4, wherein R is -(CH2)n-NR5-(C=NR6)NR8R9; wherein n is the integer 3; each of R5 and R6 is hydrogen; and each of R8 and R9, is independently, hydrogen, Cl or C4 alkyl. Hughes, Jr. discloses a kappa-opioid receptor agonist of claim 4, wherein R is -(CH2)n-NR5-(C=NR6)NR8R9; wherein n is the integer 3; each of R5 and R6 is hydrogen; and each of R8 and R9, is independently, hydrogen, Cl or C4 alkyl (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compounds 1-3; abstract; page 17, column 1, paragraph 3; page 18, see figure 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the opiate partial agonist buprenorphine in the sustained release composition, as previously disclosed by Patel, such a sustained release composition comprising the opiate partial agonist buprenorphine utilized for treating pain (Patel - the inventive method of alleviating pain is applicable to the treatment of all pain conditions which require continuous administration of an analgesic; paragraphs [0012], [0036]), in order to have provided fora kappa-opioid receptor agonist 
As per claim 6, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 4, and Patel further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist of claim 4, wherein R is the first structure, as shown. Hughes, Jr. discloses a kappa-opioid receptor agonist of claim 4, wherein R is the first structure, as shown (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compound 1; abstract; page 17, column 1, paragraph 3; page 18, see figure 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the opiate partial agonist buprenorphine in the sustained release composition, as previously disclosed by Patel, such a sustained release composition comprising the opiate partial agonist buprenorphine utilized for treating pain (Patel - the inventive 
As per claim 7, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 2, and Patel further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist of claim 2, wherein R is the first structure, as shown. Hughes, Jr. discloses a kappa-opioid receptor agonist of claim 2, wherein R is the first structure, as shown (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compound 5; abstract; page 17, column 1, paragraph 3; page 18, see figure 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the opiate partial agonist buprenorphine in the sustained release composition, as previously disclosed by Titan Pharmaceuticals, such a sustained release 
As per claim 8, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 1, and Patel further discloses wherein the biocompatible polymeric matrix is ethylene vinyl acetate (EVA) copolymer (the polymeric matrix of the implantable device comprises ethylene vinyl acetate (EVA) copolymer, where the vinyl acetate content is about 33 percent by weight; paragraphs [0011]-[0012]).
As per claim 9, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 8, and Titan Pharmaceuticals further discloses wherein the EVA copolymer comprises about 33 percent vinyl acetate of the total weight of the copolymer (the polymeric matrix of the implantable device comprises ethylene vinyl acetate (EVA) copolymer, where the vinyl acetate content is about 33 percent by weight; paragraphs [0011]-[0012]).


As per claim 11, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 1, and Patel further discloses wherein the biocompatible polymer matrix is a rod shaped implantable device having a diameter of about 0.5 mm to about 10 mm, and a length of about 0.5 cm to about 10 cm (an implantable device comprising a biocompatible, non-erodible polymeric matrix, the device produced by an extrusion process, wherein the extruded rod-shaped device comprises dimensions of about 0.5 to about 7 mm in diameter and about 0.5 to about 10 cm in length; paragraphs [0012], [0028]).
As per claim 12, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 1, and Patel further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]), and wherein the composition releases about 0.1 mg to about 10 mg of the opiate partial agonist per day (the steady state release rate of buprenorphine is from about 0.1 to about 5 mg per day; paragraph [0036]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist. Hughes, Jr. discloses a kappa-opioid receptor agonist (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compounds 5, 6, 8, 9,12, 13, 15 and 16; abstract; page 17, column 1, paragraph 
As per claim 13, Patel and Hughes, Jr., in combination, discloses the sustained release composition of claim 1, and Patel further discloses a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a composition i.e., an implantable polymeric device comprising the opiate partial agonist buprenorphine and a biocompatible, non-erodible polymeric matrix, for buprenorphine sustained release; paragraphs [0004], [0010], [0012]), and wherein the composition releases the opiate partial agonist for about 1 week to about 24 months (administration of the implantable non-erodible polymeric device releases an analgesically effective amount of buprenorphine in a controlled manner for an extended period of time, 
As per claim 14, Patel discloses a method of treating pain in a subject, comprising administering to the subject a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a method for treatment of pain comprising administering a composition i.e., an implantable polymeric device, for 
As per claim 15, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses a method of treating pain in a subject, comprising administering to the subject a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a method for treatment of pain comprising administering a composition i.e., an implantable polymeric device, for sustained release of buprenorphine, subcutaneously implanted in a human in need of treatment for pain, wherein the device comprises the opiate partial agonist buprenorphine encapsulated within a biocompatible, non-erodible polymeric matrix; paragraphs [0003]-[0004], [0012], [0014], [0021], [0033]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist, wherein the kappa-opioid agonist is utilized for treating chronic peripheral pain. Hughes, Jr. discloses a kappa-opioid receptor agonist (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compounds 5, 6, 8, 9, 12, 13,15 and 16; abstract; page 17, column 1, paragraph 3; page 18, see figure 1), the kappa-opioid agonist utilized for treating chronic peripheral pain (Hughes, Jr. - kappa-selective agonist compound 9 is a candidate for development as an analgesic for chronic peripheral pain; abstract; page 21, column 1, paragraph 2 & column 
As per claim 16, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses wherein the sustained release composition is administered by implant (administering a composition i.e., an implantable polymeric device, for sustained release of buprenorphine, subcutaneously implanted in a human in need of treatment for pain; paragraphs [0003], [0012], [0021], [0033]).
As per claim 17, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses wherein the sustained release composition is a rod shaped implantable device having a diameter of about 0.5 mm to about 10 mm, and a length of about 0.5 cm to about 10 cm (a composition i.e., an implantable device, for sustained release of buprenorphine, the device comprising a biocompatible, non-erodible polymeric matrix produced by an extrusion process, wherein the extruded rod-shaped device comprises dimensions of about 0.5 to about 7 mm in diameter and about 0.5 to about 10 cm in length; paragraphs [0010], [0012], [0028]).
As per claim 18, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses wherein the biocompatible polymeric matrix is ethylene vinyl acetate (EVA) copolymer (the polymeric matrix of the implantable device 
As per claim 19, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses a method of treating pain in a subject, comprising administering to the subject a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a method for treatment of pain comprising administering a composition i.e., an implantable polymeric device, for sustained release of buprenorphine, subcutaneously implanted in a human in need of treatment for pain, wherein the device comprises the opiate partial agonist buprenorphine encapsulated within a biocompatible, non-erodible polymeric matrix; paragraphs [0003]-[0004], [0012], [0014], [0021], [0033]), and wherein the composition releases the opiate partial agonist for about 1 week to about 24 months (administration of the implantable non-erodible polymeric device releases an analgesically effective amount of buprenorphine in a controlled manner for an extended period of time, i.e. about 3 months to about 1 year; paragraph [0035]). Patel does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist. Hughes, Jr. discloses a kappa-opioid receptor agonist (see kappa-opioid agonist derivatives of CR665, encompassing modifications to residue 4, i.e., compounds 5, 6, 8, 9, 12, 13,15 and 16; abstract; page 17, column 1, paragraph 3; page 18, see figure 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the opiate partial agonist buprenorphine in the sustained release composition, as previously disclosed by Patel, such a sustained release composition comprising the opiate partial agonist buprenorphine utilized for treating pain (Titan 
As per claim 20, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses a method of treating pain in a subject, comprising administering to the subject a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a method for treatment of pain comprising administering a composition i.e., an implantable polymeric device, for sustained release of buprenorphine, subcutaneously implanted in a human in need of treatment for pain, wherein the device comprises the opiate partial agonist buprenorphine encapsulated within a biocompatible, non-erodible polymeric matrix; paragraphs [0003]-[0004], [0012], [0014], [0021], [0033]), and wherein the composition releases about 0.1 mg to about 10 mg of the opiate partial agonist per day (the steady state release rate of buprenorphine is from about 0.1 to about 5 mg per day; paragraph [0036]). Titan Pharmaceuticals does not disclose wherein the opiate partial agonist is replaced with a kappa-opioid receptor agonist. Hughes, Jr. discloses a kappa-opioid receptor agonist (see kappa-opioid agonist derivatives of CR665, encompassing 
As per claim 21, Patel and Hughes, Jr., in combination, discloses the method of claim 14, and Patel further discloses a method of treating pain in a subject, comprising administering to the subject a sustained release composition comprising a biocompatible polymeric matrix and an opiate partial agonist (a method for treatment of pain comprising administering a composition i.e., an implantable polymeric device, for sustained release of buprenorphine, subcutaneously implanted in a human in need of treatment for pain, wherein the device comprises the opiate partial agonist buprenorphine encapsulated within a biocompatible, non-erodible polymeric matrix; 
 2005/0222027 (see 0019 and 0331) and 2011/0176960 (see 0071) are cited as interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612